     Case 2:17-cv-00544-JAM-CKD Document 76 Filed 06/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DENNIS DAVIS,                                      No. 2:17-cv-0544 JAM CKD P
12                        Plaintiff,
13            v.                                         ORDER
14    B. JOHNSON, et al.,
15                        Defendants.
16

17            Plaintiff, a California prisoner proceeding pro se, has filed a motion in limine concerning

18   evidence defendant Gallegos may seek to introduce at trial. Because motions in limine will be

19   decided by the district court judge assigned to this case at commencement of trial, and because a

20   trial date has not yet been set, plaintiff’s motion’s will be denied without prejudice to refiling no

21   earlier than 60 days before trial.

22           Plaintiff has also filed a motion to compel asking that defendant Gallegos be ordered to

23   provide plaintiff with certain documents. Discovery is closed and plaintiff does not show cause

24   for re-opening discovery nor provide any legitimate reason as to why he did not seek the

25   documents during the discovery period.

26   /////

27   /////

28   /////
                                                        1
     Case 2:17-cv-00544-JAM-CKD Document 76 Filed 06/08/20 Page 2 of 2

 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. Plaintiff’s June 4, 2020 motion in limine is denied without prejudice to refiling no

 3   earlier than 60 days before trial; and

 4           2. Plaintiff’s June 4, 2020 motion to compel is denied.

 5   Dated: June 8, 2020
                                                      _____________________________________
 6
                                                      CAROLYN K. DELANEY
 7                                                    UNITED STATES MAGISTRATE JUDGE

 8

 9

10   1
     davi0544.mil
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
